       Case 2:18-cv-02743-DMC Document 25 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13   KORDY RICE,                                          2:18-cv-02743 DMC
14                                          Plaintiff, ORDER
15                   v.
16
     FIELDER, et al.,
17                                                   Judge:        The Hon. Dennis M. Cota
                                         Defendants. Action Filed: October 11, 2018
18

19                                                ORDER
20           Good cause appearing, the request of Defendants for a 60-day extension of time to
21   respond to Plaintiff’s interrogatories, set one, propounded on Defendant Fielder, is GRANTED.
22   Defendant Fielder shall have until June 29, 2020, to provide responses to Plaintiff’s
23   interrogatories, set one, propounded on Defendant Fielder.
24           IT IS SO ORDERED.
     Dated: April 29, 2020
25                                                        ____________________________________
26                                                        DENNIS M. COTA
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
                                                                     [Proposed] Order (2:18-cv-02743 DMC)
